                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                         Case No. 20-mj-02081DPR

 HEATH E. YARGER,

                                Defendant.

                   MOTION OF THE UNITED STATES FOR PRETRIAL
                    DETENTION HEARING PURSUANT TO TITLE 18,
                       UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

' 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the safety of other persons and the

community and the appearance of the defendant. As grounds for the motion, the United States

submits that:

       1.       There is probable cause to believe that the defendant committed the offense of

                possession, with intent to distribute, 50 grams or more of a mixture or substance

                containing a detectable amount of methamphetamine, a Schedule II controlled

                substance, in violation of Title 21, United States Code, Sections and 841(a)(1) and

                (b)(1)(b);

       2.       The defendant poses a risk to the safety of others in the community; and

       3.       The defendant poses a serious risk to flee.




            Case 6:21-cr-03002-MDH Document 9 Filed 12/28/20 Page 1 of 4
                                SUPPORTING SUGGESTIONS

       Subsection 3142(f), of Title 18, United States Code provides that a hearing must be held

by the appropriate judicial officer to determine whether any condition or combination of conditions

will reasonably assure the defendant=s appearance and the safety of any other person in the

community if the attorney for the Government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. ' 801, et seq.) for which imprisonment

for 10 years or more is possible. In this case, the defendant is charged by criminal complaint with

possession with intent to distribute 50 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(B), a crime for which the possible term of imprisonment is not less than five

years and not more than 40 years imprisonment.

       Accordingly, upon a showing that there exists probable cause that the defendant committed

the offense referred to in the criminal complaint, there is a legal presumption, subject to rebuttal

by the defendant, that no condition or combination of conditions will reasonably assure his

appearance or assure the safety of the community. See United States v. Apker, 964 F.2d 742, 743-

44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988).

       Additionally, Section 3142(e) and (f)(1) provides a presumption that a defendant will not

appear for subsequent court appearances that arise if the offense is one enumerated under the

Controlled Substance Act, as referred to above. Under the Bail Reform Act, there is also a

presumption that the likelihood of flight increases with the severity of the charges, the strength of

the Government=s case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744.

       Title 18, United States Code, Section 3142(g) lists the factors this Court should consider

in determining whether the Court can fashion conditions that will reasonably assure the safety of



                                                 2

          Case 6:21-cr-03002-MDH Document 9 Filed 12/28/20 Page 2 of 4
the community. These factors include: (1) the nature and the circumstances of the offense charged;

(2) the weight of the evidence against the defendant; (3) the history and the characteristics of the

defendant, including his criminal history; and (4) the nature and the seriousness of the danger to

the community that would be posed by the defendant=s release. 18 U.S.C. § 3142(g); United States

v. Tortora, 922 F.2d 880, 885-86 (1st Cir.1990). Danger to the community does not only refer to

physical violence, but can apply to any likely conduct that will hurt the community, including the

potential of continued criminal activity. See United States v. Tortora, 922 F.2d 880 (1st Cir.1990).

       On December 21, 2020, the defendant fled from Christian County, Missouri, Sheriff’s

Deputy Zach Drinkall when Deputy Drinkall attempted to conduct a traffic stop on the defendant’s

vehicle for a registration violation. A pursuit of the defendant ensued, during which the defendant

drove at speeds of 100 miles per hour, was swerving and traveling in the middle of the roadway,

and nearly struck multiple other vehicles. Stop sticks were deployed as well as a tactical vehicle

intervention maneuver to bring the pursuit to a conclusion. The defendant then attempted to flee

from law enforcement on foot, before he was detained and taken into custody. In total, the

defendant’s attempted flight from law enforcement lasted approximately 11 minutes and occurred

in both Christian County and Greene County, Missouri.

       A search of the defendant’s person and his vehicle resulted in the discovery of three

separate plastic bags of crystalline substance. All three bags were field tested and produced a

positive indicator for methamphetamine. A bag found in the defendant’s left jacket pocket

weighed approximately 44.2 grams, including packaging. The two remaining bags, found in the

passenger seat floorboard and the center console of the vehicle, had a combined weight of

approximately 291.8 grams, including packaging.




                                                 3

          Case 6:21-cr-03002-MDH Document 9 Filed 12/28/20 Page 3 of 4
       For the reasons set forth above, the United States requests that a detention hearing be

held, and that the defendant be denied bail.

                                                        Respectfully submitted,

                                                        TIMOTHY A. GARRISON
                                                        United States Attorney

                                               By        /s/ Cameron A. Beaver
                                                        Cameron A. Beaver
                                                        Special Assistant United States Attorney
                                                        Missouri Bar No. 67947
                                                        901 St. Louis Street, Suite 500
                                                        Springfield, Missouri 65806-2511



                                      Certificate of Service


       The undersigned hereby certifies that a copy of the foregoing was delivered on December
28, 2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                                        /s/ Cameron A. Beaver
                                                        Cameron A. Beaver
                                                        Special Assistant United States Attorney




                                                    4

          Case 6:21-cr-03002-MDH Document 9 Filed 12/28/20 Page 4 of 4
